                                           Case 5:21-cv-03368-EJD Document 25 Filed 09/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8

                                   9     SCOTT JOHNSON,                                       Case No. 5:21-cv-03368-EJD
                                                        Plaintiff,                            ORDER TO SHOW CAUSE
                                  10
                                                                                              REGARDING SETTLEMENT
                                                  v.
                                  11

                                  12     500 EAST CALAVERAS INVESTMENTS,                      Re: Dkt. No. 23
Northern District of California




                                         LLC,
 United States District Court




                                  13                    Defendant.
                                  14

                                  15          The Court, having been notified via Civil Minute Order that a Settlement Conference was
                                  16   held on September 8, 2021, and that the case has settled (See Docket Item No. 26), are ordered to
                                  17   appear before the Honorable Edward J. Davila on November 18, 2021 at 10:00 AM in Courtroom
                                  18   No. 4, 5th Floor, United States District Court, 280 South First Street, San Jose, California, 95113,
                                  19   to show cause why the case should not be dismissed pursuant to Federal Rule of Civil Procedure
                                  20   41(b). On or before November 8, 2021, the parties shall file a joint statement in response to the
                                  21   Order to Show Cause setting forth the status of settlement efforts as well as the amount of
                                  22   additional time necessary to finalize and file a dismissal.
                                  23          The Order to Show Cause shall be automatically vacated and the parties relieved of the
                                  24   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil
                                  25   Procedure 41(a) is filed on or before November 8, 2021.
                                  26          All other pretrial deadlines and hearing dates are VACATED and any pending motions are
                                  27   TERMINATED.
                                  28   Case No.: 5:21-cv-03368-EJD
                                       ORDER TO SHOW CAUSE REGARDING SETTLEMENT
                                                                       1
                                           Case 5:21-cv-03368-EJD Document 25 Filed 09/09/21 Page 2 of 2




                                   1          Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss

                                   2   the action.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: September 9, 2021

                                   6

                                   7
                                                                                                  EDWARD J. DAVILA
                                   8                                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:21-cv-03368-EJD
                                       ORDER TO SHOW CAUSE REGARDING SETTLEMENT
                                                                       2
